Citation Nr: 1241935	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  06-16 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for membranous glomerulonephritis to include as due to an undiagnosed illness.

2.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel



INTRODUCTION

The Veteran served on active duty from July 1988 to July 1993.   He is the recipient of a Southwest Asia Service Medal and a Combat Action Ribbon. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied service connection for membranous glomerulonephritis. 

In June 2009, the Board remanded the claim to afford the Veteran a videoconference hearing.  However, the Board notes that the Veteran's hearing request has been withdrawn.  See February 2010 post-remand brief. 

In March 2010, the Board remanded the claim for additional development.  

Thereafter, in a January 2011 rating decision, the RO denied the Veteran's service connection claim for an acquired psychiatric disability, claimed as PTSD, and the Veteran expressed disagreement in the same month.  The RO issued a statement of the case in July 2012, and the Veteran's substantive appeal was received later in the same month.  See the Board's Veterans Appeals Control and Locator System (VACOLS).  A hearing was not requested.  This psychiatric claim has been merged into the instant appeal and in light of the medical evidence of record and the determination of the U.S. Court of Appeals for Veterans Claims in Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009), the Board has rephrased the psychiatric issue as reflected on the title page of this decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for membranous glomerulonephritis, and an acquired psychiatric disability, to include PTSD.  A review of the record reflects that further development is necessary prior to analyzing the claims on the merits.

The record shows that the Veteran was diagnosed with membranous glomerulonephritis by renal biopsy in January 2000.  He asserts that he developed such disability as a result of environmental hazards working around jet engines.  He maintains that he was exposed to jet fuel and multiple solvents during his Desert Storm service.  The Veteran's service treatment records are largely unavailable.  However, his DD Form 214 indicates that his military occupational specialty (MOS) was a helicopter mechanic.

In an April 2004 statement, a VA nephrologist stated that the cause of the Veteran's membranous glomerulonephritis was not clear but can occasional result from environmental exposures; since the Veteran could have been potentially exposed to such environmental agents in Operation Desert Storm, it was possible that his illness is service connected.  The Veteran's private nephrologist, Dr. K.W.B., in a July 2004 statement, stated that membranous glomerulonephritis could occur as secondary to environmental exposures.  Dr. K.W.B. opined that any exposure to environmental hazards while in the service could have certainly contributed to the development of membranous nephropathy.

Additionally, according to a September 2005 VA opinion, the examiner stated that the etiology of the Veteran's underlying renal disease is uncertain, noting that possible causes of membranous glomerulonephritis include systemic disease, viral infections, malignancies, and drugs such as gold, penicillamine, and tiopronin.  The examiner stated further that exposure to formaldehyde and catopril are rare causes as well, but he was unable to identify any such exposure in the Veteran's record.  The VA examiner indicated that if such exposure could be documented, it would be at least as likely as not that the Veteran's membranous glomerulonephritis is related to such exposure.

The Board notes that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  See e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is possible: and "it is within the realm of medical possibility" too speculative to establish medical nexus); Goss v. Brown, 9 Vet. App. 109, 114 (1996) (using the word "could not rule out" was too speculative to establish medical nexus); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (medical opinion expressed only in terms such as "could have been" is not sufficient to reopen a claim of service connection); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical opinion framed in terms of "may or may not" is speculative and insufficient to support an award of service connection for the cause of death); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that the veteran "may have been having some symptoms of his multiple sclerosis for many years prior to the date of diagnosis" was insufficient to award service connection); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (a generic statement about the possibility of a link between chest trauma and restrictive lung disease was "too general and inconclusive" to support an award of service connection).  Applicable regulations also provide that a finding of service connection may not be based on a resort to speculation or a remote possibility.  See 38 C.F.R. § 3.102 (2011).

The Board finds that the medical opinions of record are insufficient upon which to resolve the issue on appeal.  In this regard, notably, there is no indication that development has been accomplished to determine whether the Veteran was likely exposed to environmental or chemical hazards, such as formaldehyde, during service that resulted in his current kidney disease.  As indicated, he maintains that he was exposed to jet fuel and various solvents during service as a helicopter mechanic.  In light of the medical opinions of record, the Board finds that the Veteran's service connection claim for membranous glomerulonephritis should be remanded to determine whether the Veteran was likely exposed to environmental hazards through his MOS.  

Additionally, the Board finds that a supplemental medical opinion is necessary as to the service connection claim for an acquired psychiatric disability, to include PTSD.  In this regard, the Board notes that when the Veteran underwent a VA psychiatric examination in March 2012, the examiner diagnosed him with an antisocial personality disorder only.  The examiner determined that the Veteran did not meet the DSM-IV criteria for PTSD.  The examiner acknowledged that the Veteran had been exposed to a traumatic event where he experienced, witnessed or was confronted with an event that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others, and his response involved intense fears, helplessness or horror.  However, the examiner indicated that the remaining criteria to support a diagnosis of PTSD had not been met.  In this regard, the examiner stated that the Veteran's traumatic event is not persistently re-experienced; he had no persistent avoidance of stimuli; and had no symptoms of increased arousal that could be attributed to his claimed stressors.  

In arriving at the opinion that the Veteran does not meet the DSM-IV criteria for PTSD, the March 2012 VA examiner noted the Veteran had no history of mental health problems in his lengthy Computerized Patient Record System (CPRS).  However, the Board points out that the claims file contains treatment records dated in 2007, 2010, and 2011 from the Indiana Department of Corrections - Behavioral Health that show diagnoses of PTSD, as well as symptoms such as flashbacks, reoccurring nightmares, avoidance, and difficulty sleeping and concentrating.   

As such, the Board finds that the March 2012 VA opinion should be reconciled with the prior diagnoses of PTSD and the reported symptomatology.  It is unclear whether the March 2012 VA examiner reviewed the records from the Department of Corrections, as they are not referenced in the body of the examination report.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history). 
Accordingly, the case is REMANDED for the following action:

1. Contact the National Personnel Records Center (NPRC), the U.S. Marine Corps, or any other appropriate agency to verify whether the Veteran's MOS as a helicopter mechanic would have exposed him to any environmental or chemical hazards, to include formaldehyde, during the period from 1988 to 1993.  

2.  Then once the relevant information requested in paragraph number one (1) above is received, refer the Veteran's claims folder to an appropriate VA examiner for a supplemental medical opinion regarding the etiology of the Veteran's membranous glomerulonephritis.  The examiner is requested to thoroughly review the Veteran's Marine Corps records, lay statements, and medical records including history recorded therein.  The examiner is requested to opine as to whether it is at least as likely as not the Veteran's membranous glomerulonephritis is causally related to any event or incident of the Veteran's service, to include his exposure to chemicals and/or environmental toxins in service.  

A rationale must be provided for all findings and conclusions reached.  The examiner should identify and explain the medical basis for the opinion, identify the pertinent evidence of record, and include any applicable medical treatises referenced.  If the examiner is unable to render an opinion without resort to speculation, the examiner should explain why and so state.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

3.  Return the Veteran's claims file to the VA examiner who conducted the March 2012 VA "mental disorders" examination for an addendum medical opinion.  If the requested VA examiner is no longer available, refer the case to another suitably qualified examiner.  If this examiner determines that another examination is necessary, the Veteran shall be scheduled for a new VA examination. 

After a complete review of the claims file, to include the treatment notes from the Indiana Department of Corrections, the examiner should clarify whether the Veteran currently meets the DSM-IV criteria for PTSD.  In so doing, the examiner is asked to reconcile the March 2012 VA opinion with the prior diagnoses of PTSD productive of flashbacks, reoccurring nightmares, avoidance behavior, and increased arousal.

If, after reviewing the complete file, the examiner determines that the Veteran currently meets the DSM-IV criteria for PTSD, provide an opinion as to whether it is at least as likely as not that any currently diagnosed PTSD had its onset during service, or is otherwise related to service.  

A complete rationale should be provided for any proffered opinions.

3.  Thereafter, readjudicate the Veteran's service connection claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response. 

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


